DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 10/14/2020. Claims 1-20 are presented in the case. Claims 1, 7 and 16 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of Claim 17 are already recited in parent claim 16 from which claim 17 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 11-12, 14, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rublowsky et al. (hereinafter Rublowsky), US 20150260474 A1.

Regarding independent claim 7, Rublowsky teaches a method executed by a simulation engine of a computing device for providing a virtual reality system ([0013] discloses providing augmented reality to a trainee acting out a scenario within a real or physical environment, three elements in addition to the real environment are needed: First, there must be a headset worn on the trainee's head having a digital head mounted display which provides low latency images (a binocular video feed) to the trainee from cameras mounted on the headset. Second, a videogame engine is required which provides video game imagery with which the images from the cameras mounted on the headset are augmented. Third, a technique is required for compositing the video game imagery with the images from the cameras mounted on the headset to produce the augmented reality provided to the trainee on the display; [0016] discloses server provides scenario development; Figs. 1-2; [0050] discloses the augmented reality system 18, as shown in FIG. 1, has a software/hardware element comprised of a server 19, control station 21, shown in FIG. 2, and an onboard processor 36, shown in FIG. 4. A selected augmented reality scenario 22 of the type shown in FIG. 6 is experienced through the interaction of the physical environment 20, the headset 27, and the software/hardware element, with one or more trainees 24, i.e., persons), the method comprising:
receiving a selection of a base layout of a scenario from a first user (Fig. 6; [0067] describes the use of the augmented reality system 18 begins with the design of the scenario which may be conducted through a software interface such as illustrated in FIG. 6. A standard mission is selected);
receiving an action associated with a parameter of the scenario (Fig. 6; [0067] describes the weapons, time of day, conditions, settlement, and terrain for the mission are selected);
executing the action to modify the scenario ([0067] describes the computer program generates a mission timer or events line, with mission briefing, mission script, and mission voice commands … game imagery is selected based on the scenario specific time of day, conditions, settlement, and terrain, to fill the traveling mattes of the physical environment 20, i.e. the surfaces and objects of the physical environment which have been designated by the keying technique … The server 19 which contains the 3-D CAD model of the physical environment 20 can also be used to simulate the entire training exercise providing a full simulation of all activity in the arena, for pre-mission briefing, or use in real-time by the supervisor);
transmitting the modified scenario to a user interface of a head-mounted display worn by a second user freely roaming a physical environment of the virtual reality system, wherein the physical environment is defined at least partially by a physical coordinate system ([0068] describes once the design of the scenario is completed, the trainee(s) 24 proceed to the physical environment 20 as shown in FIG. 1. The training scenario is uploading to the onboard processor 36; Fig. 4; [0046]-[0049] discloses a headmounted display 30, shown in FIG. 4, which provides low latency images from binocular cameras 28 mounted with the display to a headset 27, which is worn by a trainee 24. A videogame engine which provides video game imagery 50 as shown in FIGS. 3D, 3E, and 3F which augments the reality viewed by the binocular cameras 28 mounted on the headset 27 and which is displayed by the headmounted display 30. A technique for compositing the videogame imagery and the imagery from the headmounted cameras to produce the augmented reality provided to the trainee on the display; Fig. 1; [0044] describes real physical environment 20 which will generally have an a real extent of 40 ft.2 to several thousand square feet or more. The physical environment 20 contains natural or artificial structures which form a set like a stage on which trainees may physically move--walking or running and moving through and around the structures to conduct training exercises.);
receiving position data associated with an object and captured by one or more cameras within the physical environment; determining a position of the object from the position data ([0056] describes the trainee 24 will also carry one or more weapon simulators such as the rifle 42 shown in FIG. 4. Rifle orientation is taken from the binocular video feed in combination with the known position of the headset 27. Other weapons systems, for example a bayonet or grenades, either rifle propelled or hand thrown, can be utilized by determination of the weapon's location and motion by onboard sensors and/or the binocular video feed, with the weapon's effect visual/audio being provided by the processor 36 and/or the server 19. The weapon simulators can communicate with the processor 36 simply through processing of the binocular video feeds, thus allowing the weapon to be a simple mechanical simulator with few or no onboard sensors, or can contain sensors which communicate directly with the processor 36. A laser beam 58, when activated by a trigger pull of the rife 42, is identified in the binocular video feeds if the impact of the laser is visible to the binocular cameras 28 or by optional set cameras (not shown) which view the entire physical environment 20. Rifle position can be determined by comparing the visual appearance of the rifle 42 with the known physical position of the headset 27 with the onboard inertial platform.);
generating a virtual reality image of the object (Figs. 3A-3C; [0057] As shown in FIG. 3A, a CAD model of the physical environment 20 is created and viewed, i.e, clipped (binocularly) from the same point of view as the binocular cameras 28 on the headset 27 shown in FIG. 3B. The CAD model view is subtracted from the binocular camera 28 view using machine vision techniques to identify the outlines of objects which are in the binocular camera view but not in the CAD model of the physical environment 20. The identified outlines of the objects are filled in to create a real-time binocular traveling matte 31 shown in FIG. 3C);
adding the virtual reality image of the object into the modified scenario (Figs. 3D-3F; [0058] The real-time binocular traveling matte 31 is subtracted from a view of the model filled with the video graphic images, and matching the view of the binocular cameras 28, shown in FIG. 3D, to create a binocular video feed (images) 35, which contains video graphic images, which are then composited with the video feeds from the binocular cameras 28); and
transmitting the updated scenario to the user interface of the head-mounted display worn by the second user ([0058] compositing the binocular video graphic images video feed 35 replaces, on a pixel for pixel basis, the parts of the physical reality imaged in FIG. 3B to create the final augmented reality presented to the trainee on the binocular display 30 as shown in FIG. 3F).

Regarding dependent claim 11, Rublowsky teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Rublowsky further discloses wherein the scenario is a three-dimensional (3D) scenario ([0005] discloses virtual reality training is conducted in which personnel are given virtual reality glasses using headmounted displays (HMD) which are worn to create a three-dimensional visual illusion of seeing a particular place or field of action which can be simultaneously viewed by a group of participants).

Regarding dependent claim 12, Rublowsky teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Rublowsky further discloses wherein the object is selected from the group consisting of: the second user, a wearable device worn by the second user, a weapon used by the second user, and a physical object (Fig. 3F; [0057]-[0058] illustrates augmented reality presented to the trainee on the binocular display 30 as shown in FIG. 3F including trainee 24, wearing a headset 26, holding a weapon and a vehicle).

Regarding dependent claim 14, Rublowsky teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Rublowsky further discloses
generating an audio signal associated with the virtual reality image of the object (Fig. 7; [0071] discloses the server 19 provides audio input 71 which is supplied to the trainee's stereo earphones); and
transmitting the audio signal to a headset coupled to the head-mounted display for the second user to hear while engaging in the virtual reality system ([0022] ; Fig. 4; [0045] describes a headmounted display 30, shown in FIG. 4, which provides low latency images from binocular cameras 28 mounted with the display to a headset 27, which is worn by a trainee 24; Fig. 7; [0071] discloses the server 19 provides audio input 71 which is supplied to the trainee's stereo earphones; [0084] discloses the augmented reality headset 27 and software can provide some or all of the visual and audio responsiveness of the simulator).

Regarding independent claim 16, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above.
Rublowsky further discloses a computing device comprising one or more processors, one or more memories, and one or more computer-readable hardware storage devices, the one or more computer-readable hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method for providing a virtual reality system (Figs. 1-2; [0050] discloses the augmented reality system 18, as shown in FIG. 1, has a software/hardware element comprised of a server 19, control station 21, shown in FIG. 2; Fig. 7, 70; [0071] discloses the data flow necessary to the augmented reality system 18 is illustrated in FIG. 7 where the processing and data flows of the two major active systems, the headset 27 (plus the weapon 42), and the sever 19 onboard processor 36 components … the server 19 which provides a video game engine which generates the game environment from which the left and right augmented reality video outputs 74 are produced. The server 19 also provides audio input 71 which is supplied to the trainee's stereo earphones. The server also detects the laser 58 impact point within the physical environment 20 by use of brightness or a band pass filter centered on the laser wavelength. The server 19 maintains the CAD model of the physical environment 20 to which is mapped the trainee's location and the laser 58 impact point, as well the physical structures 47 to which the video game augmented reality video imagery is applied through the traveling matte software in the onboard processor 36). Rublowsky also discloses wherein the scenario is a three-dimensional (3D) scenario ([0005] discloses virtual reality training is conducted in which personnel are given virtual reality glasses using headmounted displays (HMD) which are worn to create a three-dimensional visual illusion of seeing a particular place or field of action which can be simultaneously viewed by a group of participants), wherein the parameter is selected from the group consisting of: an asset, an audio stimuli, and a visual stimuli ([0022] discloses the external server stores simulation models and tools which are used to design a particular scenario which is downloaded to the onboard processor. The scenario includes the virtual objects to be displayed which make up the videogame imagery, which may be time-dependent so that the scenario has an interactive time-line during which the augmented reality, visual, audio or tactile, is generated; Fig. 6; [0067] the weapons, time of day, conditions, settlement, and terrain for the mission are selected), and wherein the object is selected from the group consisting of: the second user, a wearable device worn by the second user, a weapon used by the second user, and a physical object (Fig. 3F; [0057]-[0058] illustrates augmented reality presented to the trainee on the binocular display 30 as shown in FIG. 3F including trainee 24, wearing a headset 26, holding a weapon and a vehicle).

Regarding dependent claim 19, Rublowsky teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Rublowsky further discloses wherein the 3D simulation scenario is a law enforcement training simulation scenario ([0028] discloses it is further object of the present invention to provide a research tool for the development of better tactics and inter team interactions in life hazardous scenarios, such as law enforcement, firefighting, and emergency response).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky as applied in claim 7, in view of Ramloll, US 9530326 B1.

Regarding dependent claim 8, Rublowsky teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Rublowsky further discloses wherein the parameter is selected from the group consisting of: an asset, an audio stimuli, and a visual stimuli ([0022] discloses the external server stores simulation models and tools which are used to design a particular scenario which is downloaded to the onboard processor. The scenario includes the virtual objects to be displayed which make up the videogame imagery, which may be time-dependent so that the scenario has an interactive time-line during which the augmented reality, visual, audio or tactile, is generated; Fig. 6; [0067] the weapons, time of day, conditions, settlement, and terrain for the mission are selected).
Rublowsky does not explicitly disclose wherein the action is selected from the group consisting of: a modification action, a deletion action, and an addition action.
However, in the same field of endeavor, Ramloll discloses the action is selected from the group consisting of: a modification action, a deletion action, and an addition action (Fig. 3; Col 12, lines 59-65 FIG. 3 illustrates a user's avatar 12 standing in front of an exemplary control interface in the form of a virtual board 20. The user can move their avatar 12 close to the virtual board 20 and then utilize the virtual board 20 to modify, monitor, and control elements of the virtual reality environment. For example, in order to create content, a user would select an item from a menu 22 of the virtual board. FIG. 3 illustrates how a user can select a tree item from the menu on the right and place it on the virtual board 20. The tree is represented on the virtual board by an icon 30. This operation causes a scaled up tree 32 to appear in the virtual environment; Col 2, lines 54-67 discloses effecting display, at a display device associated with the first computing device, of the interactive virtual environment based on the data corresponding to the interactive virtual environment communicated to the first computing device, the interactive virtual environment including a plurality of elements, and a virtual control board disposed within the interactive virtual environment, the virtual control board including a surface map comprising a plurality of icons corresponding to one or more of the plurality of elements of the interactive virtual environment, wherein the virtual control board is configured to allow a virtual user of the virtual control board to modify existing elements of the interactive virtual environment, the virtual control board is configured to allow a virtual user of the virtual control board to create new elements in the interactive virtual environment, the surface map comprising the plurality of icons is continuously updated to reflect status changes of elements of the interactive virtual environment, including status changes based on user modification via the virtual control board, and new elements created via the virtual control board).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a control  interface which allow users to create/modify virtual environments as suggested in Ramloll into Rublowsky’s system because both of these systems are addressing software tools to build virtual reality environments. This modification would have been motivated by the desire to facilitate the production of virtual environment process (Ramloll, Col 1, lines 46-57).

Regarding dependent claim 9, Rublowsky teaches all the limitations as set forth in the rejection of claim 7 that is incorporated.
Rublowsky does not explicitly disclose wherein the action is a drag and drop action to add or delete the parameter from the scenario.
However, in the same field of endeavor, Ramloll discloses wherein the action is a drag and drop action to add or delete the parameter from the scenario (Col 11, lines 17-26 discloses virtual objects that can be selected and dropped on the surface; Col 2, lines 64-66 discloses the virtual control board is configured to allow a virtual user of the virtual control board to modify existing elements of the interactive virtual environment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a control  interface which allow users to create/modify virtual environments as suggested in Ramloll into Rublowsky’s system because both of these systems are addressing software tools to build virtual reality environments. This modification would have been motivated by the desire to facilitate the production of virtual environment process (Ramloll, Col 1, lines 46-57).

Regarding dependent claim 10, the combination of Rublowsky and Ramloll  teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Ramloll  further discloses wherein the asset is selected from the group consisting of: a character asset, a vehicle asset, and an environmental asset (Col 10, lines 47-50 describes the interface, which can be characterized as a control interface, allows a user to place elements, such as trees or buildings, within the VR environment, monitor existing elements, and modify any elements as desired; Col 15, lines 14-28 discloses the virtual environment can include a range of interactive objects, including a user's avatar and a non-player character, vehicles).

Regarding dependent claim 15, Rublowsky teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Rublowsky further discloses wherein the parameter is selected from the group consisting of: an asset, an audio stimuli, and a visual stimuli ([0022] discloses the external server stores simulation models and tools which are used to design a particular scenario which is downloaded to the onboard processor. The scenario includes the virtual objects to be displayed which make up the videogame imagery, which may be time-dependent so that the scenario has an interactive time-line during which the augmented reality, visual, audio or tactile, is generated; Fig. 6; [0067] the weapons, time of day, conditions, settlement, and terrain for the mission are selected).
Rublowsky does not explicitly disclose
transmitting the scenario to a graphical user interface of another computing device for display to a third user;
receiving, from the third user, the one or more actions to modify the parameter of the scenario, wherein the one or more actions are selected from the group consisting of: a modification action, a deletion action, and an addition action; and
updating the scenario based on the one or more actions.
However, in the same field of endeavor, Ramloll discloses
transmitting the scenario to a graphical user interface of another computing device for display to a third user (Col 2, lines 46-50 describes a method for training a plurality of students in an interactive training scenario utilizing an interactive virtual environment that includes loading, at one or more computing devices forming part of a computing cloud, an interactive virtual environment; Col 3, lines 22-37 communicating, from one or more computing devices forming part of the computing cloud to a second computing device associated with a first student, data corresponding to the interactive virtual environment; effecting display, at a display device associated with the second computing device, of the interactive virtual environment based on the data corresponding to the interactive virtual environment communicated to the second computing device; communicating, from one or more computing devices forming part of the computing cloud to a third computing device associated with a second student, data corresponding to the interactive virtual environment; effecting display, at a display device associated with the third computing device, of the interactive virtual environment based on the data corresponding to the interactive virtual environment communicated to the third computing device);
receiving, from the third user, the one or more actions to modify the parameter of the scenario (Col 3, lines 37-41 describes receiving, at the second computing device from the first student via one or more input devices associated with the second computing device, second input corresponding to interaction with a first element of the interactive virtual environment), wherein the one or more actions are selected from the group consisting of: a modification action, a deletion action, and an addition action (Fig. 3; Col 12, lines 59-65 FIG. 3 illustrates a user's avatar 12 standing in front of an exemplary control interface in the form of a virtual board 20. The user can move their avatar 12 close to the virtual board 20 and then utilize the virtual board 20 to modify, monitor, and control elements of the virtual reality environment. For example, in order to create content, a user would select an item from a menu 22 of the virtual board. FIG. 3 illustrates how a user can select a tree item from the menu on the right and place it on the virtual board 20. The tree is represented on the virtual board by an icon 30. This operation causes a scaled up tree 32 to appear in the virtual environment; Col 2, lines 54-67 discloses effecting display, at a display device associated with the first computing device, of the interactive virtual environment based on the data corresponding to the interactive virtual environment communicated to the first computing device, the interactive virtual environment including a plurality of elements, and a virtual control board disposed within the interactive virtual environment, the virtual control board including a surface map comprising a plurality of icons corresponding to one or more of the plurality of elements of the interactive virtual environment, wherein the virtual control board is configured to allow a virtual user of the virtual control board to modify existing elements of the interactive virtual environment, the virtual control board is configured to allow a virtual user of the virtual control board to create new elements in the interactive virtual environment); and
updating the scenario based on the one or more actions (Col 3, lines 2-6 discloses the surface map comprising the plurality of icons is continuously updated to reflect status changes of elements of the interactive virtual environment, including status changes based on user modification via the virtual control board, and new elements created via the virtual control board).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a control  interface which allow users to create/modify virtual environments as suggested in Ramloll into Rublowsky’s system because both of these systems are addressing software tools to build virtual reality environments. This modification would have been motivated by the desire to facilitate the production of virtual environment process (Ramloll, Col 1, lines 46-57).

Regarding dependent claim 17, Rublowsky teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Rublowsky does not explicitly disclose wherein the asset is selected from the group consisting of: a character asset, a vehicle asset, and an environmental asset.
However, in the same field of endeavor, Ramloll discloses wherein the asset is selected from the group consisting of: a character asset, a vehicle asset, and an environmental asset (Col 10, lines 47-50 describes the interface, which can be characterized as a control interface, allows a user to place elements, such as trees or buildings, within the VR environment, monitor existing elements, and modify any elements as desired; Col 15, lines 14-28 discloses the virtual environment can include a range of interactive objects, including a user's avatar and a non-player character, vehicles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a control  interface which allow users to create/modify virtual environments including a range of interactive objects, including a user's avatar and a non-player character, vehicles as suggested in Ramloll into Rublowsky’s system because both of these systems are addressing software tools to build virtual reality environments. This modification would have been motivated by the desire to facilitate the production of virtual environment process (Ramloll, Col 1, lines 46-57).

Regarding dependent claim 18, it is a device claim that corresponding to the method of claim 15. Therefore, it is rejected for the same reason as claim 15 above.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky as applied in claims 12 and 16, in view of Romo, US 20060017654 A1.

Regarding dependent claim 13, Rublowsky teaches all the limitations as set forth in the rejection of claim 12 that is incorporated.
Rublowsky does not explicitly disclose wherein the wearable device is selected from the group consisting of: a backpack, at least one ankle strap, and at least one wrist strap.
However, in the same field of endeavor, Romo discloses the wearable device is selected from the group consisting of: a backpack, at least one ankle strap, and at least one wrist strap (Fig. 2; [0029] illustrates a virtual reality user module could also be other wearable components such as backpack, a fanny pack, a wrist pack, and/or a helmet; Fig. 5; [0042] describes position indicators located on a body part of one or more users within the environment provide for identifying movement and rotation, such as wrists and ankles, each of which may contain multiple position indicators in order to correctly track the rotation of these body parts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a virtual reality interactivity system and method of operation includes a plurality of position indicators that indicates a plurality of positions in a physical coordinate system each being associated with one of plurality of objects located within the physical environment mapped by the physical coordinate system as suggested in Romo into Rublowsky’s system because both of these systems are addressing computer simulated virtual reality systems and methods. This modification would have been motivated by the desire to allow user physical movement while immersed in the virtual reality environment in their ability to provide the user realistic corresponding movement in the virtual environment (Romo, [0005]).

Regarding dependent claim 20, it is a device claim that corresponding to the method of claim 13. Therefore, it is rejected for the same reason as claim 13 above.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky, in view of Vandonkelaar, US 20170319956 A1.

Regarding independent claim 1, Rublowsky teaches a virtual reality system (Fig. 1, 18; [0044] illustrates an augmented reality system 18) comprising:
a physical environment defined at least partially by a physical coordinate system and comprising one or more physical objects (Fig. 1, 20; [0044] describes the  augmented reality system 18 comprises the real physical environment 20 which will generally have an areal extent of 40 ft2 to several thousand square feet or more. The physical environment 20 contains natural or artificial structures which form a set like a stage on which trainees may physically move--walking or running and moving through and around the structures to conduct training exercises);
one or more users located in the physical environment (Fig. 1, 24; [0044] describes trainees may physically move--walking or running and moving through and around the structures to conduct training exercises in the physical environment 20),
wherein each of the one or more users are configured with wearable devices and a weapon (Fig. 4; [0046] describes the trainees are wearing a headmounted display 30, binocular cameras 28 mounted with the display to a headset 27; [0056] The trainee 24 will also carry one or more weapon simulators such as the rifle 42), and
wherein each of the wearable devices and the weapon comprise a position indicator configured to detect position data in the physical environment ([0047] describes a position tracking system, which uses one or more position tracking camera(s) 25 on the headset 27 which track markers 29 on the ceiling 54, floor 52, or walls 56 of the physical environment 20 to determine the position and orientation of the headset and the binocular cameras mounted 28 on the headset. In addition, the position tracking system utilizes an inertial platform (not shown) on the headset, and matching between a video feed from the binocular cameras 28 and a computer model of the physical environment; [0053] discloses the inertial platform includes acceleration and rate sensors which output data which are processed to provide linear and angular velocities and position. These sensors are subject to drift, which is overcome with the binocular tracking cameras 25. Inertial sensors and their use in headsets are state of the art, for example the SEN-10724 nine degrees of freedom sensor (three gyros, three accelerometers, three magnetometers) such as available from suppliers such as SparkFun Electronics of Boulder, Colo. Position tracking of the headset 27 is overdetermined, using the inertial sensors, the vertical binocular tracking cameras 25, and is also provided from the binocular video feed 28 which can determine the position of the headset by matching portions of the video feed imagery with the known geometry of the physical environment 20 via the CAD model, using, for example, edge determining software; [0056] discloses Rifle orientation is taken from the binocular video feed in combination with the known position of the headset 27. In addition, rifle orientation may be taken from an inertial platform on the gun, either a 3-, 6- or 9-axis inertial platform or a simple acceleration sensor used to determine the weapon's orientation with respect to gravity);
a first computing device communicatively coupled to a server (Fig. 2; [0050] describes the augmented reality system 18, as shown in FIG. 1, has a software/hardware element comprised of a server 19, control station 21); and
the physical environment comprising:
one or more cameras (Fig. 4, 25, 28; [0045]-[0047] discloses the augmented reality system 18 includes binocular cameras 28 mounted with the display to a headset 27, one or more position tracking camera(s) 25 on the headset 27) configured to:
monitor a portion of the physical environment ([0047] discloses the position tracking system, which uses one or more position tracking camera(s) 25 on the headset 27 which track markers 29 on the ceiling 54, floor 52, or walls 56 of the physical environment 20 to determine the position and orientation of the headset and the binocular cameras mounted 28 on the headset. In addition, the position tracking system utilizes an inertial platform (not shown) on the headset, and matching between a video feed from the binocular cameras 28 and a computer model of the physical environment);
capture the position data of each position indicator within the portion of the physical environment ([0047] discloses the position tracking system, which uses one or more position tracking camera(s) 25 on the headset 27 which track markers 29 on the ceiling 54, floor 52, or walls 56 of the physical environment 20 to determine the position and orientation of the headset and the binocular cameras mounted 28 on the headset. In addition, the position tracking system utilizes an inertial platform (not shown) on the headset, and matching between a video feed from the binocular cameras 28 and a computer model of the physical environment; [0056] describes Rifle orientation is taken from the binocular video feed in combination with the known position of the headset 27).
Rublowsky does not explicitly disclose
the physical environment comprising:
a first network switch;
a second network switch; and
transmit the position data of each position indicator within the portion of the physical environment to the first network switch;
one or more base stations affixed to the second network switch and configured to emit radio frequency signals to synchronize each position indicator within the physical environment; and
a third network switch affixed to the first network switch and the second network switch, the third network switch being configured to transmit the position data of each position indicator within the portion of the physical environment to the first computing device.
However, in the same field of endeavor, Vandonkelaar discloses
the physical environment (Fig. 3; [0055] depicts a system comprising a plurality of cameras, players, and controllers connected to a hierarchical server architecture) comprising:
a first network switch (Fig. 3, 306, 308; [0055] depicts one bank of color cameras 302 connects with slave tracking server 306, while another bank of color cameras 304 connects with slave tracking server 308);
a second network switch (Fig. 3, 314; [0057] discloses Master server 310 interfaces with game server 314 which communicates wirelessly 316 with players 106 and other devices 318 which may include for example any of controller devices including simulated weapons); and
transmit the position data of each position indicator within the portion of the physical environment to the first network switch ([0055] describes positions and movements of game objects tracked by slave tracking servers 306 and 308 are consolidated in master server 310 which may optionally have one or more local cameras 312 connected to it; [0056] discloses when a slave tracking server such as 306 or 308 receives an image, they immediately process the image to identify any tracking markers in the optical data of the image. The slave tracking server 308 immediately sends the processed data to the master server 310);
one or more base stations affixed to the second network switch and configured to emit radio frequency signals to synchronize each position indicator within the physical environment ([0057] discloses Master server 310 interfaces with game server 314 which communicates wirelessly 316 with players 106 and other devices 318 which may include for example any of controller devices including simulated weapons); and
a third network switch affixed to the first network switch and the second network switch (Fig. 3, 310; [0055] depicts master server 310 connects with slave tracking servers 306 and 308 and game server 314), the third network switch being configured to transmit the position data of each position indicator within the portion of the physical environment to the first computing device ([0059] discloses Once the master server 310 has processed and consolidates all the data of the position of the objects 318 and individuals 106-1 to -n tracked and activities within the VR arena using color markers and color camera groups 302 and 304 received from the plurality of slave tracking servers 306 and 308 with identified and determined the positions of the tracked markers, the consolidated data is processed to identify the position of participating individuals and tracked equipment relative to other participating individuals and tracked equipment, as well as the relative movement of these individuals and trackled equipment to generate the feedback to be provided to the individuals in the arena for continued activity. The consolidated data and the feedback generated are sent to the game server 314. The game/activity server 314 further timestamps the data and feedback as it is received and saves the data and feedback information in a dedicated position and activity information storage memory 320. This is the information that is communicated wirelessly 316 with players 106 and other devices 318 which may include for example any of controller devices including simulated weapons, for continued Game play).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a tracking system comprising a plurality of cameras, players, and controllers connected to a hierarchical server architecture as suggested in Vandonkelaar into Rublowsky’s system because both of these systems are addressing training VR/AR system to provide a simulated environment for training. This modification would have been motivated by the desire to provide a cost-effective scheme for VA and VR training implementation (Vandonkelaar, [0007], [0010]).

Regarding dependent claim 5, the combination of Rublowsky and Vandonkelaar teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Rublowsky discloses wherein the first computing device comprises a simulation engine configured to control a scenario for the virtual reality system ([0067] describes the use of the augmented reality system 18 begins with the design of the scenario which may be conducted through a software interface such as illustrated in FIG. 6. The server 19 which contains the 3-D CAD model of the physical environment 20 can also be used to simulate the entire training exercise providing a full simulation of all activity in the arena, for pre-mission briefing, or use in real-time by the supervisor).

Regarding dependent claim 6, the combination of Rublowsky and Vandonkelaar teaches all the limitations as set forth in the rejection of claim 5 that is incorporated. Rublowsky discloses wherein the scenario is a simulation scenario, and wherein the simulation scenario is selected from the group consisting of: a video gaming simulation scenario, a situational awareness training simulation scenario, an entertainment simulation scenario, a military training simulation scenario, a law enforcement training simulation scenario, a fire fighter training simulation scenario, a flight simulation scenario, a science education simulation scenario, a medical training simulation scenario, a medical response simulation scenario, a mission rehearsal simulation scenario, and an architectural training simulation scenario ([0084] discloses the augmented reality simulator can be used to train for any activity, particularly ones involving danger to the trainee such as police and fire fighting training. Where real training involves high cost such as in simulators for airplanes submarines or ships, a conventional simulator can be replaced with simulators which do not have active control screens of switches, but only the physical sets with parts e.g., switches, that move but are not connected to display simulators, and where motion is registered by an appearance change e.g., a color, position or a light activation locally on a part or switch. The augmented reality headset 27 and software can provide some or all of the visual and audio responsiveness of the simulator; [0091] discloses the augmented reality simulator could be used for entertainment purposes, such as in a paintball game or a virtual tour).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rublowsky, in view of Vandonkelaar as applied in claim 1, in view of Romo, US 20060017654 A1.

Regarding dependent claim 2, the combination of Rublowsky and Vandonkelaar teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
The combination of Rublowsky and Vandonkelaar does not explicitly disclose wherein the wearable devices comprise: a head-mounted display, a backpack, at least one ankle strap, and at least one wrist strap.
However, in the same field of endeavor, Romo discloses wherein the wearable devices comprise: a head-mounted display, a backpack, at least one ankle strap, and at least one wrist strap (Fig. 3, 300; [0024] depicts a display 300; Fig. 2; [0029] illustrates a virtual reality user module could also be other wearable components such as backpack, a fanny pack, a wrist pack, and/or a helmet; Fig. 5; [0042] describes position indicators located on a body part of one or more users within the environment provide for identifying movement and rotation, such as wrists and ankles, each of which may contain multiple position indicators in order to correctly track the rotation of these body parts).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a virtual reality interactivity system and method of operation includes a plurality of position indicators that indicates a plurality of positions in a physical coordinate system each being associated with one of plurality of objects located within the physical environment mapped by the physical coordinate system as suggested in Romo into Rublowsky and Vandonkelaar’s system because both of these systems are addressing computer simulated virtual reality systems and methods. This modification would have been motivated by the desire to allow user physical movement while immersed in the virtual reality environment in their ability to provide the user realistic corresponding movement in the virtual environment (Romo, [0005]).

Regarding dependent claim 3, the combination of Rublowsky, Vandonkelaar and Romo teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Romo further teaches wherein the head-mounted display is a virtual reality head-mounted display (Fig. 3, 300; [0024] describes Display 300 may be any type of display suitable for displaying a image that includes a virtual reality image. The image display by display 300 may be any image as generated by a virtual reality image signal that may be received from a virtual reality generator or processor).

Regarding dependent claim 4, the combination of Rublowsky, Vandonkelaar and Romo teaches all the limitations as set forth in the rejection of claim 3 that is incorporated. Romo further discloses wherein the head-mounted display comprises:
a user interface configured to display a virtual reality scenario to the user while the user is engaging with the virtual reality system ([0023] discloses a virtual reality user interface includes a display displays a virtual reality image); and
a headset configured to transmit audio to the user while the user is engaging with the virtual reality system (Fig. 3, 302; [0025] discloses audio interface 302 may be capable of generating an audible sound in a surround sound format. This format may be implemented by small headphones such as the SONY.RTM. (a registered trademark of Sony Corporation) MDR-DS5100 Advanced Headphone System with DTS.RTM. Digital surround sound technology. Headphone that may be suitable as audio interface 302 may be wireless, generate a wide bandwidth of audible sound, and provide high channel separation. In the alternative, an audio interface 302 may include a plurality of speakers situated throughout helmet 90 that are capable of producing surround sound. The audible sound provided by audio interface 302 is a function of an audio signal received by a communication interface (not shown)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Salinas et al. (US 20200193854 A1) discloses the method of application of virtual reality for the development of soft skills, the user can choose different types of environments or scenarios.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143